Citation Nr: 0529253	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing entitlement to  
Department of Veterans Affairs (VA) death benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant seeks benefits as the surviving spouse of the 
veteran who had recognized service from November 1941 to 
September 1942, and from March 15 to May 11, 1945, and he was 
a prisoner of war from April 10 to August 26, 1942.  He died 
in August 2001.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 determination by 
the Manila VA Regional Office (RO) that the appellant did not 
meet the statutory requirements necessary to be considered a 
"surviving spouse," thus precluding her from eligibility 
for VA death benefits.  This case was before the Board in 
December 2003, when it was remanded to provide the appellant 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  The veteran's first spouse died in January 1995.  

2.  On October [redacted], 1999, the appellant and veteran were 
married under Article 34 of the New Family Code of the 
Philippines (i.e., without a license); in a joint affidavit 
they each signed, they certified (as was required) that they 
had lived together as husband and wife for five years prior 
to the ceremony.  

3.  In September 2000, the RO denied the veteran's claim 
seeking to add the appellant to his award as his spouse 
because as of the date of their Article 34 marriage ceremony 
they had not satisfied the legal requirement for such 
marriage of 5 years cohabitation as husband and wife; the 
veteran was advised of, and did not appeal that 
determination.  

4.  The appellant and veteran were then married (under 
Article 34) in a ceremony on April [redacted], 2001, less than one 
year prior to the veteran's death; they did not  have a child 
together.

5.  Common-law marriage is not recognized as valid in the 
Philippines; the appellant has not indicated that she had no 
knowledge that common-law marriage is not recognized in the 
Philippines; and she may not be considered to have been in a 
"deemed valid" marriage with the veteran a year or more 
prior to his death.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50-3.54, 3.205 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The appellant was provided VCAA notice in October 2004 
correspondence from the RO.  Although she was provided full 
notice/information subsequent to the rating decision 
appealed, she is not prejudiced by any notice timing defect.  
She was notified (in the June 2002 determination on appeal, 
in a statement of the case (SOC) issued in September 2002, in 
the October 2004 correspondence, and in an April 2005 
supplemental SOC (SSOC)) of everything required.  
Specifically, the July 2003 SOC informed the appellant of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate her 
claim.  She has had ample opportunity to respond and 
supplement the record subsequent to the notice, and has had 
ample opportunity to participate in the adjudicatory process.  
The case was reviewed de novo subsequent to the notice.  

Regarding content of notice, the June 2002 decision, the 
September 2002 SOC, and the April 2005 SSOC informed the 
appellant of what the evidence showed and why the claim was 
denied.  She was advised by the October 2004 correspondence 
that VA would make reasonable efforts to help her get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The October 2004 correspondence 
advised the appellant of what information or evidence VA 
needed from her.  The RO asked her to submit, or provide 
releases for VA to obtain, any pertinent records, and she was 
expressly asked to provide VA "with any evidence or 
information you may have pertaining to your appeal."  
Everything submitted to date has been accepted for the record 
and considered.  The April 2005 SSOC specifically advised the 
appellant of the "deemed valid" provisions in 38 C.F.R. 
§ 3.52, as was ordered in the December 2003 Board remand.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained.  As 
noted, the Board remanded the case in December 2003 to 
provide the appellant notice of the VCAA, and to insure that 
she was advised specifically of what she needs to establish 
her claim, and of her and VA's respective responsibilities in 
claims development.  A Decision Review Officer reviewed the 
claim de novo (see September 2002 SOC).  There is no 
indication that any pertinent evidence remains outstanding.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The evidence shows that prior to the veteran's marriage to 
the appellant, he was married to Lucia. B. (L.B.) in 
September 1941.  His marriage to L. B. was terminated by her 
death on January [redacted], 1995.  The appellant was also married 
prior to her marriage to the veteran, and her first marriage 
was terminated by the death of her first spouse on September 
[redacted], 1982.  

Prior to his death on August [redacted], 2001, the veteran filed a 
claim for additional VA benefits for the appellant.  A 
marriage certificated dated October [redacted], 1999, shows that the 
appellant and veteran were married on that day at the Office 
of the Mayor of San Jose Del Monte, Bulacan.  The certificate 
indicates that the municipal mayor solemnized the marriage, 
and on that part of the certificate requiring a marriage 
license number, the mayor typed "not applicable."  In an 
affidavit they each signed at the time, the veteran and the 
appellant stipulated that they had lived together as husband 
and wife for 5 years.

Because the October 1999 marriage certificate indicated that 
the appellant and veteran were married without a marriage 
license, the RO sent a June 2000 letter to the veteran to 
report that it appeared he and the appellant were married 
under Article 34 of the New Family Code of the Philippines 
(i.e., without a marriage license).  The RO asked for two 
documents:  (1) an affidavit by the appellant and veteran 
indicating that they both lived together as husband and wife 
for at least five years before their ceremonial marriage, and 
that there is no impediment for them to marry; and (2) an 
affidavit by the solemnizing officer who officiated their 
marriage indicating that there was no legal impediment to 
their marriage.  

In a July 2000 affidavit, the mayor of San Jose Del Monte, 
Bulacan, reported that he married the appellant and veteran 
on October [redacted], 1999, and "there is no legal impediment 
between their marriage."  In a joint affidavit, the 
appellant and veteran reported that they had no children, and 
"before we got married, we were living as husband and wife 
for the past five (5) years, that was in 1994."  The joint 
affidavit was typewritten, except for the last digit of the 
year 1994, which was overwritten by hand to reflect a "4."  

In a September 2000 determination, the RO denied the 
veteran's claim to add the appellant to his award as spouse 
"because the requisites of Article 34 of the Family Code of 
the Philippines was not fully complied with."  The 
determination noted that in relation to the veteran's claim 
for additional benefits for the appellant, the requisites of 
Article 34 (5 years cohabitation as husband and wife) were 
not met until after their marriage ceremony, whereas Article 
34 requires that the requisites must be met prior to 
marriage.  

In a VA Form 21-4138 received by the RO in November 2000, the 
veteran indicated that he and the appellant started living 
together as husband and wife in November 1995.  The veteran's 
claim for additional VA benefits for the appellant was again 
denied in an April 2001 determination by the RO because the 
requisite five year cohabitation period had not been met.  In 
the April 2001 decision, the RO noted that the appellant and 
veteran's July 2000 joint affidavit contains a manual 
correction, by which it was made to appear that the appellant 
and veteran had cohabited since 1994, while the death 
certificate of the veteran's first spouse shows that she died 
in January 1995.  

A certificate of marriage shows that on April [redacted], 2001 the 
appellant and the veteran were married before a minister, at 
the office of the minister, and that no license was necessary 
as they were married under Article 34.  

A certificate form the Veterans Memorial Medical Center 
reflects that on April 19, 2001 the veteran was admitted to 
that facility "bedridden and aphasic and can no longer 
attend to his personal care and needs w/o assistance."  

In a November 2004 letter submitted on behalf of the 
appellant, it is reported that after the veteran's first 
spouse died on January [redacted], 1995, he and the appellant 
"started to live together as husband and wife from July 13, 
1995 until the death of [the veteran]."  It is contended in 
the letter that the November 2000 VA From 21-4138, wherein 
the veteran informed VA that he and the appellant began 
living together in November 1995, was incorrect "because 
[the veteran] was ashamed to admit that he started living 
with [the appellant] just [a] few days after his first wife 
died, the truth is that [the veteran] started living with 
[the appellant] on January 13, 1995."  

Legal Criteria and Analysis

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541 (West 2002).  

The term "surviving spouse" means a person who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  
A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a). 

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  For VA death benefits entitlement purposes, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and 
DIC - none here applicable.)  38 C.F.R. § 3.54.  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91 (July 
1991), to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in 
cases such as here, the appellant must be given an 
opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c), indicating that she had no knowledge of 
an impediment to the marriage.  The Court indicated that if 
the appellant was unaware of the impediment, then an 
otherwise invalid common-law marriage could be deemed valid.  

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.  
Addressing in turn the various proposed theories under which 
the appellant seeks to establish entitlement to recognition 
as the veteran's surviving spouse, the October [redacted], 1999, 
"Article 34" ceremonial marriage between the appellant and 
the veteran does not qualify the appellant as the veteran's 
surviving spouse because the legal requirements for such 
marriage were not met when it took place.  For a marriage 
without a license under Article 34, there was a legal 
requirement that the persons being married had to have lived 
as husband and wife for 5 years.  The appellant and the 
veteran were aware of this requirement, as at they time of 
the ceremony each signed under oath an affidavit that they 
had indeed cohabited for five year; and a handwritten 
correction on an affidavit by them attesting to this places 
their cohabitation as beginning in 1994 (apparently to show 
compliance with the legal requirement).  Disregarding any 
fraudulent intent suggested by such correction, it is clearly 
no possible for the appellant and the veteran to have been 
legally living as husband and wife for 5 years prior to 
October [redacted], 1999, as the veteran's first wife had not yet been 
deceased for 5 years at the time.  If the veteran and the 
appellant did live as husband and wife 5 years prior to 
October [redacted], 1999, then prior to January 1995, the veteran 
would have been in a bigamous relationship.  

Addressing next the ceremonial marriage (again under Article 
34) on April [redacted], 2001, such marriage did not precede the 
veteran's death by a year, and, as the appellant and the 
veteran did not have a child together, it is not qualifying 
to establish the appellant as the veteran's surviving spouse 
for VA death benefits purposes.  See 38 C.F.R. § 3.54.  [It 
is noteworthy, incidentally, that two days after that 
ceremony (at a minister's office) the veteran was admitted to 
a medical facility "bedridden and aphasic".]  

Finally, there is for consideration whether the appellant and 
the veteran may have been in a "deemed valid" relationship 
under 38 C.F.R. § 3.52.  The veteran and the appellant were 
residents of the Republic of the Philippines, which does not 
recognize common law marriages.  An otherwise invalid common-
law marriage could be "deemed valid" if the appellant was 
unaware of the legal impediment.  See Colon, supra;  While it 
may be difficult to conceive unawareness of a legal 
impediment to marriage in a situation where dates on 
documents are altered or revised in an attempt to address 
legal impediments to marriage, in December 2003 the case was 
remanded, in part to afford the appellant the opportunity to 
explore such theory of entitlement.  The appellant has 
neither alleged a "deemed valid" common law marriage prior 
to the ceremonial marriage in April 2001, nor has she 
submitted a signed statement expressing that she had no 
knowledge of an impediment to a marriage to the veteran.  See 
Colon, supra.  Accordingly, the provisions of 38 C.F.R. 
§ 3.52 provide the appellant no relief in this appeal.

In view of the foregoing, the preponderance of the evidence 
is against the appellant's claim.  Hence, it must be denied.


ORDER

The appeal to establish recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


